Citation Nr: 0527368	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  99-19 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a bilateral foot 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, Spouse and the Appellant's Parents


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to August 
1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In June 2002 the veteran testified at a travel board hearings 
before the undersigned Veterans Law Judge.  

In November 2003 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDINGS OF FACT

1.  The evidence of record shows that the veteran was not 
engaged in combat.

2.  The preponderance of the credible evidence does not 
support that the veteran's claimed in-service stressors 
occurred.

3.  The veteran does not have PTSD caused by any event that 
occurred in service.

4.  Any low back complaints noted in service were treated and 
completely resolved by the time the veteran separated from 
service.

5.  The preponderance of the evidence of record does not show 
that the veteran's current complaints of low back pain are 
etiologically linked to her service or any incident therein.

6.  Any bilateral foot complaints noted in service were 
treated and completely resolved by the time the veteran 
separated from service.

7.  The preponderance of the evidence of record does not show 
that the veteran's current complaints of bilateral foot pain 
are etiologically linked to her service or any incident 
therein.


CONCLUSIONS OF LAW

1.  The veteran did not incur PTSD as a result of active 
military service; and this condition cannot be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.326(a), 
3.385 (2004).

2.  A low back disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

3.  A bilateral foot disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the September 1998 rating decision from which the current 
appeal originates.  She was provided with a statement of the 
case in February 1999 and several supplemental statements of 
the case thereafter, which notified her of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.

In May 2004, after the relevant September 1998 rating 
decision, VA provided the veteran with adequate notice 
regarding what information and evidence is needed to 
substantiate her claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in her possession that 
pertains to the claims.  While the notice provided to the 
veteran in May 2004, was not given prior to the RO 
adjudication of the relevant claims in September 1998, the 
notice was provided by VA prior to recertification of the 
claims, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
VA provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate her claims 
for service connection in the May 2004 notice and the 
February 1999 statement of the case, as well as what 
information and evidence must be submitted by the veteran in 
the May 2004 letter, what information and evidence will be 
obtained by VA, and the need for the veteran to submit any 
evidence in her possession that pertains to the claims.

In this respect, the Board notes that the May 2004 letter 
informed the veteran that she could submit any additional 
information or evidence pertinent to her claim.  Although the 
letter did not specifically state the veteran could submit 
any evidence in her possession, it did state that she could 
provide any relevant information.  Thus, the discussion 
contained in this letter furnished the veteran notice of the 
evidence she still needed to send to VA, the evidence that VA 
would assist in obtaining, and in effect requested that the 
veteran provide VA with or identify any additional evidence 
that she possessed or knew of that could help to substantiate 
her claims.  At this stage of the appeal, no further notice 
is needed to comply with the VCAA, and the Board finds that 
any failure to provide the veteran with VCAA notice prior to 
the initial RO decisions did not affect the essential 
fairness of the adjudication, and therefore was not 
prejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The content of this notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which she 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and private treatment records, as well as VA 
treatment records and compensation examination reports, 
copies of lay statements and transcripts of the veteran's 
testimony at her personal hearings.  The veteran has not 
alleged that there are any other outstanding available 
medical records.  The Board consequently finds that VA's duty 
to assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Factual Background

The veteran's service medical records show she was first seen 
in September 1990 for complaints of right foot pain.  X-ray 
studies of the right foot were negative for stress changes or 
fractures.  The assessment was overuse with secondary 
extensor digitorum longus tenosynovitis of the right foot.  
She was given a wooden shoe and placed on a 7-day profile.  
An October 1990 treatment record indicates the veteran was 
complaining of back and stomach pain.  She was assessed with 
muscle strain.  In November 1990, she complained of upper 
back pain of 4 weeks' duration without trauma.  The 
assessment was left thoracic strain.  She was placed on 
physical profile for 6 days.  In a follow-up report, she 
indicted that she was 40 percent better.  The assessment was 
slowly resolving strain.  In June 1991, the veteran gave a 
history of not having had her menses since the previous 
April.  A pregnancy test was positive.  The service medical 
records do not indicate that she was treated for any 
psychiatric complaints or Chlamydia.  She was later placed on 
a pregnancy physical profile.  An August 1991 medical history 
report shows that the veteran denied recurrent back pain and 
foot trouble.  She also denied having frequent trouble 
sleeping, depression or excessive worry or nervous trouble of 
any sort.  She did indicate that she had had a sexually 
transmitted disease.  The accompanying separation examination 
report shows that clinical evaluation of her spine and feet 
was normal, as was a psychiatric evaluation.  A summary noted 
that she was pregnant and otherwise healthy.  The report also 
noted that she had been positive for Chlamydia and was 
healed.  

In a March 1995 medical history for her Army Reservist annual 
physical, the veteran again gave a history of STD, and denied 
recurrent back pain, foot trouble, frequent trouble sleeping, 
depression or excessive worry or nervous trouble of any sort.  
The accompanying medical examination report indicates that 
clinical evaluation of her feet and spine was normal.  She 
was not provided a psychiatric evaluation at that time.

VA treatment records, dating from September to December 1997, 
show treatment primarily for gynecological complaints.  An 
October 1997 X-ray study of the veteran's lumbosacral spine 
was normal.  In November she gave a history of low back pain 
and indicated that she injured her back 6 years before when 
she was pushed into a bedpost.  She was assessed with chronic 
low back pain.  

A December 1997 VA psychiatric examination report shows the 
veteran gave a history of having been sexually assaulted by a 
black noncommissioned officer while stationed in Germany.  
The diagnosis was chronic mild to moderate PTSD, agoraphobia 
with a history of panic disorder.

In January 1998 the veteran submitted her statement regarding 
her alleged stressors.  She stated that she was mistakenly 
shot at with live ammunition on the firing range at Ft. 
Jackson, South Carolina.  She indicated that she still had 
flashbacks about the incident and that she had to undergo 
therapy for it.  After her father complained to the commander 
of the base, the sergeant who had been in charge of the 
firing range on the day of the incident was relieved of his 
duty.  Afterwards, Drill Sergeant R.B., identified by the 
veteran as black, told her that she had gotten his friend 
fired and that he would make her pay.  Sergeant B. began a 
harassment campaign.  The veteran once again called her 
father.  Military personnel advised her father that the drill 
sergeant would no longer harass the veteran.  The veteran 
alleged that her second stressor occurred when she was 
stationed in Mannheim, Germany and that she was raped and 
assaulted by a black noncommissioned officer.  She stated 
that she could not recall his name initially but due to the 
treatment she had received, she could now remember his name.  
She identified the officer as Sergeant [redacted].  She stated 
that the incident happened sometime around the end of May or 
the beginning of June just before inspections.  Afterwards 
she did not tell anyone because the officer threatened her 
and told her no one would believe her.  She did tell her 
mother.  She was subsequently treated for Chlamydia and found 
out that she was pregnant.  

The veteran's mother and father, in separate statements 
received in January 1998, indicate that her foot problems 
began in basic training when she was issued the wrong size 
boots.  She subsequently developed problems with her feet.  
Her father states that her back was also injured during basic 
training because her drill sergeants forced her to carry 
their heavy equipment, as well as her own.  They both state 
that a "Sergeant [redacted]" back further injured her during an 
alleged sexual assault while she was stationed in Germany.  
Regarding her alleged in-service stressors, both parents 
state that her first stressor occurred during basic training 
when she was constantly mentally and sexually harassed, 
usually by black officers.  Both her father and mother state 
that another stressor occurred during basic training when 
their daughter was almost killed on a firing range.   Her 
parents further reported that the veteran was savagely beaten 
and raped by her black superior, Sergeant [redacted] while 
stationed in Germany, resulting in permanent damage to her 
back.  She did not report the rape because he threatened her.  

Private treatment records, dating from April 1997 to January 
1999 show the veteran repeatedly complained of bilateral foot 
and ankle pain.  Private psychiatric treatment records during 
this period show treatment for diagnosed depression and PTSD.  
In June 1997, an anatomic pathology report shows that 
microscopic diagnosis of a specimen of skin from the 
veteran's right foot was benign intradermal nevus.  April 
1998 X-ray studies of the veteran's feet revealed negative 
findings for both the right and left feet.  In October 1998, 
the veteran's left ankle gave out causing her to strike her 
head on the side of the piano.  The diagnoses included 
recurrent left ankle sprain.  An X-ray study of the left 
ankle at the time was negative.  

VA treatment records, dating from October 1997 to January 
1999, show treatment for diagnosed right foot plantar 
fasciitis with heel spur, musculoligamentous strain of the 
lumbosacral spine and PTSD.  October 1997 X-ray studies of 
the lumbar spine were normal.  A December 1998 physical 
therapy treatment record notes the veteran complained of left 
ankle instability and right foot ankle and foot pain.  She 
also gave a history of a back injury with problems in the 
sacral and coccyx area.  Several records showing treatment 
for PTSD indicate that she was raped in service when she was 
21 years old.  

A January 1999 evaluation, conducted by a private physician, 
notes the veteran's history of having been criminally 
assaulted and raped by a higher-ranking enlisted man.  The 
physician notes that the veteran's physical problems 
partially emanated from the assault.  During the attack she 
struck her sacral area of the low back and continued to have 
low back pain since, with paresthesias and radiating pain 
into the lower extremities.  The physician diagnosed 
unipolar-type major depressive disorder complicated with 
panic attacks and agoraphobia with a significant ailment of a 
PTSD.  The examiner further diagnosed chronic pain disorder 
and low back pain.

Another private evaluation, also conducted in January 1999, 
notes the veteran was seen for multiple complaints that she 
alleged were secondary to a 6-year tour of duty in the U.S. 
Army.  The evaluation report also notes the veteran's history 
of having been raped while stationed in Germany in 1991 and 
that she struck her tailbone on a bed post during the 
assault, with subsequent significant discomfort in the 
sacrococcygeal area.  She also gave a history of having 
developed significant right foot problems after being issued 
oversized boots in service.  She complained of left ankle 
weakness with frequent instability, for which VA had issued 
her a brace.  She also complained of occasional low back pain 
that sometimes radiated into the left lateral thigh and knee, 
which she attributed to the 1991 assault.  She reported 
suffering from PTSD secondary to the 1991 rape.  The 
impressions included Coccygodynia, right foot pain of unknown 
etiology, left ankle weakness secondary to a mild ligament 
sprain and possible PTSD secondary to an alleged sexual 
assault.  

During her April 1999 personal hearing, the veteran testified 
that she initially experienced problems with her feet in 
basic training because the boots issued her were too big.  
She had to wear a cast on her right foot and a wooden shoe on 
her left foot as a result of her initial injury.  After basic 
training, she continued to have problems with her feet and 
ankles throughout the remainder of her service.  Later VA 
issued her braces for both of her ankles.  The veteran also 
testified that she was raped on May 5, 1991, while stationed 
in Manheim, Germany.  She did not report the rape at the 
time, but did contract Chlamydia as a result of it.  She was 
subsequently treated for Chlamydia and herpes.  She also 
testified that her tailbone was injured during the attack.  
She testified that she was raped the day before inspection, 
which was scheduled from May 6-10, 1991.  She called her 
parents to tell them about the rape on May 20, 1991.  She 
first sought medical treatment on June 20, 1991.  At that 
time she discovered that she had contracted Chlamydia and 
that she was pregnant.  She stated that she was still having 
back problems and was treated for her back problems in June 
and July 1991.  The veteran's father testified that her 
mental problems started in boot camp after she was mistakenly 
placed in the line of fire at a firing range.  After the 
officer in charge of the firing range was removed from his 
duties, other officers began to harass the veteran.  Her 
parents testified that she was different when she returned 
from Germany.

In February 2000, statements were received from 3 people who 
served in Mannheim, Germany, with the veteran.  In his 
statement, C.K. states that he was a friend of the veteran 
and did many things socially with her prior to his leaving 
Mannheim on May 19, 1999.  He stated that he remembered the 
veteran was "hobbling" around one time while making copies 
of his orders for him.  He remembered teasing her and she 
said that maybe she would tell him about her problem later.  
At the end of his going-away party, the veteran told him that 
a big black guy had come into her room and that something 
happened and that she had fallen on her bed and hurt her 
tailbone.  When asked if she had had sex with the guy she 
nodded yes.  When asked if she had consented she said no.  He 
states that he forgot about the whole situation until the 
veteran contacted him recently and asked him to tell what he 
knew.  He stated that she never told him verbatim that she 
was raped, but that there was no doubt in his mind that she 
was.  In his statement, B.H. indicates that the veteran never 
told him that she had been raped.  He did remember that she 
was afraid of some "big black guy."  He also remembered 
that she had some lower back problems and that she stopped 
dancing because of her back problem.  He believes that the 
veteran was raped if she said she was.  In her statement, 
K.F. states that she was a friend with the veteran in 
Mannheim, Germany, in the spring of 1991.  She was unable to 
recall anything specific with regard to the veteran's claim, 
but indicates that she was assigned to a section where CPL B. 
also worked for an extended period.  She stated that she was 
also raped during her tour in Germany by a man who was a 
friend of the man who raped the veteran.  She stated that she 
never reported her rape either and believes that the veteran 
was also raped.

Private psychiatric treatment records, dating from April 2000 
to July 2001, show ongoing treatment for diagnosed PTSD and 
major depressive disorder, with later diagnoses of obsessive-
compulsive disorder and bipolar disorder.  An April 2000 
initial psychiatric evaluation notes the veteran's history 
that she was raped by a black enlisted man while stationed in 
the Army in Germany.  After the rape, she learned that she 
had contracted a venereal disease and that she was pregnant.  
The diagnoses included PTSD and recurrent major depressive 
disorder.  

In a May 2001 letter, R.L.L., stated that she was a very 
close friend to the veteran and that they became close 
friends when the veteran moved into the same apartment 
complex in March 1992.  Although she did not know many 
details about the rape, she did know that she took the 
veteran to her therapist in California on several occasions.  
The veteran told her that she had been raped while she was in 
the Army and that was why she got out of the service.  She 
continued to seek treatment until her husband left her in 
early 1994.

The veteran submitted copies of U.S. Government issued 
monthly calendars for May, June and July 1991.  These 
calendars indicate that she had "CI inspection" May 6th 
through the 10th, and that she called her mom on the 20th of 
that month.  The veteran has indicated that she was raped on 
the 5th and that she told her mother about the rape on the 
20th of the month.

During her June 2002 travel board hearing before the 
undersigned, the veteran recounted her recollections of the 
alleged rape in Germany in 1991.  She also testified that she 
continued to experience ongoing back problems as a result of 
being thrown into a bedpost during the attack.  She testified 
that she was first treated for the injury to her tailbone in 
an Army hospital.  She testified that she has been advised 
that there is no treatment available for the residual injury 
to her tailbone and that she must live with the pain.  She 
also reported associated shooting pain radiating down her 
legs.  She testified that she first had problems with her 
feet during basic training as a result of being issued boots 
that were too big.  She sought treatment at that time and 
continued to receive treatment for foot complaints 
thereafter.  She testified that she was last treated for her 
complaints at the VA in February 2000.

A July 2001 letter from a private board certified 
psychiatrist, indicates that he had recently started to treat 
the veteran and that she had previously been under the care 
of his partner who had relocated.  He notes that the veteran 
reported having been raped at the age of 23 while stationed 
in Germany by a Sergeant in charge of her squadron.  The 
psychiatrist noted that the veteran had ongoing persistent 
symptoms since that time and that her symptoms were 
consistent with diagnoses of both major depression and PTSD.  

An August 2001 letter from the veteran's private treating 
therapist, indicates that the veteran had been her client 
since June 1999 when she was referred for symptoms of PTSD 
and recurrent severe major depression.  The therapist noted 
the veteran reported she had been raped by her supervising 
sergeant, M.B. while stationed in Germany in 1991.  The 
veteran met the criteria for a diagnosis of PTSD.  The 
therapist notes that, with the veteran's permission, she was 
able to talk to the veteran's previous therapist and her 
former husband.  Both the former husband and therapist were 
able to confirm the veteran's story, although the therapist's 
records had been lost in a flood.

A July 2001 letter from the veteran's previous therapist 
indicates that through verbal communication, she recognized 
the veteran's name; however, no records were in existence to 
document the therapist/client relationship.  

Private treatment records, dating from July 2001 to January 
2003, show that the veteran was receiving ongoing treatment 
for recurrent major depression and PTSD.  

A February 2003 letter from a private facility, indicates 
that the veteran had been receiving treatment through the 
facility since April 2000 for diagnosed major depressive 
disorder and PTSD.

A May 2004 VA psychiatric examination report notes that the 
veteran's claims file was read and reviewed.  At the time of 
the examination, the veteran gave a history of having been 
the victim of a sexual assault in the military.  She gave a 
detailed account of the alleged assault.  The diagnosis was 
chronic severe PTSD, major depression and panic disorder with 
agoraphobia.  The examiner opined that the veteran's 
diagnoses were clearly related and caused from her in-service 
sexual assault.  The examiner noted that her entire claims 
file and psychiatric history were consistent with the 
diagnosis.  

A May 2004 VA orthopedic examination report notes the 
veteran's relevant history of in-service injury to her feet 
and back.  The diagnoses included painful right foot with a 
normal examination, painful left foot with a normal 
examination and painful sacrococcygeal area with a normal 
examination.  In an addendum the examiner noted that X-ray 
studies of the coccyx, both ankles and the left foot were 
negative, while an X-ray study of the right foot revealed 
mild soft tissue swelling and an X-ray study of the lumbar 
spine revealed minimal scoliosis of that upper lumbar spine 
that was most likely positional.  Otherwise there was no 
abnormality.  The examiner noted that the veteran's claims 
file had been reviewed and noted that the examination of both 
feet and the sacro coccygel area were essentially normal and 
that her symptoms of pain were not likely due to her service 
in the military.

During the course of her appeal, the veteran submitted 
several articles and narratives from the internet regarding 
other women who claimed to have been sexually harassed and 
assaulted in the military.  None of the articles or 
narratives indicate that the veteran's alleged attacker had 
abused them.  The veteran also submitted articles regarding 
back and foot disabilities.

Copies of the personnel files of the veteran's alleged 
attacker were secured.  A review of the personnel records 
show that although he was a member of the veteran's unit, he 
was assigned on temporary duty to Silopi, Turkey from April 
23, 1991 to July 19, 1991 and received imminent danger pay 
and an Army Commendation Medal for his participation in this 
operation.  

Analysis

The veteran contends that she was raped and beaten by a 
superior office while stationed in Germany.  She alleges 
that, while still in service, she was subsequently treated 
for an injury to her tailbone and for Chlamydia contracted as 
a result of the rape.  She further contends that she 
currently has a bilateral foot disability as a result of a 
bilateral foot injury in service 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychoses).

During the course of the veteran's claim, the criteria for 
evaluating claims for service connection for PTSD were 
amended in June 1999, with the effective date made 
retroactive to March 7, 1997. 

Prior to June 18, 1999, to establish service connection for 
PTSD, the record must include a clear diagnosis of the 
condition; credible supporting evidence that the claimed in- 
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f) (effective 
prior to June 18, 1999).

Effective June 18, 1999, service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The most notable change is 
that a "clear" diagnosis is no longer required. However, the 
requirement of credible supporting evidence of a claimed 
stressor did not change.

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, 
provided that the claimed in-service stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  Id.; see Cohen v. Brown, 10 Vet. App. 128 
(1997).

Further, on March 7, 2002, a regulatory amendment addressing 
post-traumatic stress disorder claims based on personal 
assault became effective.  When a PTSD claimed based on 
alleged in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
occurrence.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

PTSD

In this case, a review of the claims folder reveals ongoing 
diagnoses of PTSD, first diagnosed in December 1997.  The VA 
examination reports and both VA and private treatment records 
also contain medical opinions relating the diagnosis of PTSD 
to the veteran's claimed in-service rape.  Therefore, the 
first and last criteria for establishing service connection 
for PTSD are met.  However, in the final analysis, the Board 
finds that the veteran's claim must fail because the second 
requirement for service connection for PTSD, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, has not been met.  

Based on the veteran's military records, the Board finds that 
the veteran did not engage in combat.  Indeed, the veteran 
does not contend that she engaged in combat.  There are no 
available service personnel or medical records to corroborate 
the veteran's statements regarding her alleged sexual 
assault.  Moreover, the veteran has testified and otherwise 
indicated that she never formally reported the alleged sexual 
harassment and assault.  Consequently, there are no formal 
records, such as police reports, of the incident.  She has 
indicated that she confided in at least two friends and her 
mother at the time of the alleged assault and these parties 
have submitted statements in support of her claim.  
Initially, the Board notes that both the veteran and her 
mother, in their initial 1998 statements, identified a 
different person as her attacker.  The veteran later 
indicated that it is not uncommon to do so.  Moreover, in the 
statements provided from her friends that served in Germany 
with her, 2 had no personal knowledge of any of the 
allegations at the time and could only state that they 
believed her if she said she was raped.  The 3rd party stated 
that she had told him that she had intercourse with a black 
soldier against her will and that he forgot about it later.  
None of the statements corroborate her statement that M.B. 
was the person who assaulted her.  The veteran also 
specifically denied seeking medical treatment for the 
assault, alleging that she subsequently learned that she was 
pregnant and was treated for Chlamydia which she believed she 
contracted as a result of the rape.  However, the objective 
service medical records show only treatment for the pregnancy 
and no treatment for any venereal disease, despite the 
veteran's report of having contracted it at the time of her 
separation examination.  Finally, the veteran has 
consistently affirmed that she was sexually assaulted on May 
5, 1991, by M.B.  The personnel records of M.B. show that he 
was stationed in Turkey from April to July 1991, and 
therefore, it was physically impossible for him to have 
assaulted the veteran in early May 1991.  Therefore, despite 
the veteran's recollections and the submitted statements on 
her behalf, the Board finds that the most probative and 
objective evidence of record, does not corroborate the 
veteran's allegations regarding the occurrence of the claimed 
in-service stressor.  Again, the Board emphasizes that 
medical evidence of a nexus between PTSD and the claimed 
stressor alone is insufficient to establish that the claimed 
in-service stressor actually occurred.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303(a), 3.304(f)(3).

Low Back Disorder and Bilateral Foot Disorder

With regard to the veteran's claims for service connection 
for a low back disorder and bilateral foot disorder, the 
Board finds that while the evidence reveals that she 
currently has conditions diagnosed as painful left foot and 
painful sacrococcygeal area, and variously diagnosed over the 
course of the appeal, there is no competent medical evidence 
of record etiologically linking these conditions to her 
service or any incident therein.  Although service medical 
records do show that she was treated in 1990 for both back 
and foot complaints, subsequent service medical records show 
that her complaints resolved.  The remainder of her service 
medical records do not show any further complaints or 
symptomatology associated with back or foot problems.  
Moreover, the veteran denied any back or foot problems at the 
time of her August 1991 separation examination, and again 
during a March 1995 periodic examination for the Army 
reserves.  Under the circumstances, the Board finds that any 
back or foot problem treated in service was acute and 
transitory, which had completely resolved by the time she was 
separated from service.  Further, there is no medical 
evidence of record etiologically linking her currently 
diagnosed painful back and foot problems to her service.  In 
fact, the May 2004 examiner opined that her current 
complaints were unlikely related to her service.  In this 
regard, the Board acknowledges the countless private and VA 
treatment records that noted the veteran's history of in-
service injuries; however, it is clear that these records 
assumed the veteran's account of significant in-service 
injuries, the Board finds that these records were not based 
on a review of the veteran's actual military history.  A 
medical opinion, based on an inaccurate factual premise, has 
very limited, if any, probative value.  See Reonal v. Brown, 
5 Vet. App. 458, 460-461 (1993). While an examiner can render 
a current diagnosis based upon his examination of the 
veteran, his opinion regarding the etiology of the underlying 
condition, without a thorough review of the record, can be no 
better than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).

Although the veteran believes her currently diagnosed back 
and bilateral foot conditions are the result of her in-
service injuries, she is not competent to provide evidence 
that requires medical knowledge.  Grottveit v. Brown, supra; 
Espiritu v. Derwinski, supra.  Accordingly, the claims for 
service connection for low back and bilateral foot disorders 
must be denied.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for PTSD, low back and bilateral foot 
disorders, the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for PTSD is denied.

Service connection for a low back disorder is denied.

Service connection for a bilateral foot disorder.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


